Citation Nr: 1112646	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) from July 31, 2002, to February 7, 2007.

2.  Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD) after February 7, 2007.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted entitlement to service connection for PTSD, assigning a 10 percent evaluation effective July 31, 2002.  In a September 2004 Decision Review Officer (DRO) decision the RO increased the Veteran's rating to 50 percent, effective July 31, 2002, and, in a June 2007 rating decision, the RO increased the Veteran's rating to 70 percent, effective February 6, 2007. 

The issues have been re-characterized to comport to the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in June 2006.  A transcript of the hearing is of record.

After the case was certified to the Board, in August 2009 and February 2011 the Veteran submitted additional relevant medical evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO consideration of the new evidence.

In October 2006 the Board remanded the Veteran's current claim for further development, including a VA examination to assess the current severity of the Veteran's PTSD disability.

When this matter was back before the Board in October 2008, the Board denied the claim of entitlement to a rating in excess of 50 for PTSD from July 31, 2002, to February 7, 2007, and in excess of 70 percent for PTSD after February 7, 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 20, 2009 Order, granted the parties' Joint Motion for remand, vacating the Board's October 2008 decision and remanding the case for compliance with the terms of the Joint Motion.  

In September 2009, the Board again denied the Veteran's claims.  The Veteran again appealed the Board's decision to the Court which, in a May 5, 2010 Order, granted the parties' Joint Motion for remand, vacating the Board's September 2009 decision and remanding the case for compliance with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 50 percent for PTSD from July 31, 2002, to February 7, 2007, and in excess of 70 percent after February 7, 2007, and a TDIU.

The Joint Motion states that the Board failed to provide adequate reasons or bases as to why the Veteran does not merit an evaluation in excess of 50 percent for PTSD from July 31, 2002, to February 7, 2007, and in excess of 70 percent after February 7, 2007, and to address a TDIU claim.  Specifically, the Joint Motion notes that the Board failed to provide an adequate discussion of why the medical evidence of record does not show that he is entitled to higher ratings and a TDIU; that the Board's decision is inconsistent with Mauerhan v. Principi, 16 Vet. App. 436 (2002), in that it required symptoms contained in the relevant rating criteria to be present to grant higher ratings; and that the Board failed to address a claim of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

As noted in the September 2009 Board decision, a June 2007 rating decision from the Appeals Management Center (AMC) indicates that a claim of entitlement to a TDIU is deferred pending receipt of a VA Form 21-8940 and initial adjudication by the RO.  

It is unknown whether the RO has made a decision on the Veteran TDIU claim.  To avoid possibly inconsistent results and the potentially prejudicial assignment of an effective date for any grant of benefits, the RO should adjudicate the Veteran's TDIU claim in the first instance if it has not already done so.  

Similarly, because the Veteran's claim for a TDIU is being remanded, and because evidence considered in the adjudication of that claim may impact the adjudication of the Veteran's claims for higher ratings for PTSD, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran's claims for evaluations in excess of 50 percent for PTSD from July 31, 2002, to February 7, 2007, and in excess of 70 percent after February 7, 2007, also must be remanded.

Accordingly, the case is REMANDED for the following action:

If such has not already been done, adjudicated the claim for TDIU.  Thereafter, the remaining claims should be readjudicated, specifically discussing the newly submitted January 2011 private psychiatric evaluation and opinion.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


